January 15, 2010 Securities and Exchange Commission Filing Desk - Division of Corporation Finance 100 F Street, N.E. Washington, D.C. 20549 Re: Citigroup Mortgage Loan Trust Inc. Amendment No.1 to the Registration Statement on Form S-3 filed December 10, 2009 File No.333-163631 Ladies and Gentlemen: On behalf of Citigroup Mortgage Loan Trust Inc. (the “Registrant”), we have caused to be filed with you electronically on Form S-3/A on EDGAR, the captioned Amendment No. 1 to the Registration Statement. The objective of the above-captioned Amendment No. 1 to Registration Statement is to respond to the SEC Comment Letter to the Registrant dated January 4, 2010.These comments and our corresponding responses may be found below.Additionally, attached are blacklined copies of the Form of Prospectus Supplement (Version 1) andForm of Prospectus Supplement (Version 2) each marked to show changes from the versions of the documents filed for the Registrant on Form S-3 on December 10, 2009.Please do not hesitate to contact us with any questions. Prospectus Supplement No. 1 (Asset-Backed Pass-Through Notes) Credit Enhancement, S-5 Comment: 1. Please revise your description of the credit enhancement here and on page S-10 of Prospectus Supplement No. 2 (Asset-Backed Pass-Through Certificates), respectively, to discuss all credit enhancements which are contemplated.Refer to Item 1103 of Regulation AB. Response: We have included bracketed language to include identification of credit enhancement as referenced by Items 114(a) and 1115 of Regulation AB and any enhancement provider referenced in Items 114(b) and 1115 of Regulation AB.The disclosure on pages S-10 of Prospectus Supplement No. 1 (Asset-Backed Pass-Through Certificates) and S-5 of Prospectus SupplementNo. 2 (Asset-Backed Pass-Through Notes) andreferences typical credit enhancement features. Risk Factors, page S-10 Modifications of the Mortgage Loans May Affect the Yields of the Notes, page S-13 Comment: 2. Please include a bracketed placeholder to confirm that you will disclose the percentage of loans of the asset pool that have been modified.Provide similar disclosure in Prospectus Supplement No. 2. Response: We have added a bracketed placeholder to this effect in Prospectus Supplement No. 1 (Asset-Backed Pass-Through Certificates) and Prospectus Supplement No. 2 (Asset-Backed Pass-Through Notes). Legal Action Pending Against [The Depositor/Trustee], page S-31 Comment: 3. Please revise the heading and the paragraph immediately following it to include the sponsor, issuing entity and servicer.Similarly revise your disclosure on page S-33 of Prospectus Supplement No. 2 to include all entities covered by Item 1117 of Regulation AB, and to provide such disclosure in a separately captioned section. Response: We have added the relevant parties to the heading and the paragraph immediately following it on page S-33 of Prospectus Supplement No. 1 (Asset-Backed Pass-Through Certificates) and have added a placeholder for the same heading and paragraph on page S-29 of Prospectus Supplement No. 2 (Asset-Backed Pass-Through Notes). The Depositor, page S-46 Comment: 4. Please revise your disclosure here and on page S-42 of Prospectus Supplement No. 2 to update your disclosure regarding the depositor’s date of organization and incorporation.You should also discuss any prior securitizations organized by the depositor, including any that have experienced an event of default, early amortization or triggering event. Response: We have added the depositor’s date of organization and incorporation to page S-4 of Prospectus Supplement No. 1 (Asset-Backed Pass-Through Certificates) and page S-44 of Prospectus Supplement No. 2 (Asset-Backed Pass-Through Notes).Many of the depositor’s securitizations have experienced a trigger event due to either (a) the percentage of mortgage loans that are 60 or more days delinquent as of the last day of the preceding calendar month exceeding a certain percentage or (b) the cumulative amount of realized losses incurred on the mortgage loans exceeding a certain percentage of the aggregate stated principal balance of the mortgage loans as of the cut-off date, resulting in the senior certificates being paid principal prior to all other securities. Base Prospectus Private Mortgage-Backed Securities, page 38 Comment: 5. Please confirm to us that you will update your disclosure pursuant to Item 1111 of Regulation AB, as necessary, regarding any mortgage-backed securities issued or guaranteed by private entities. Response: We confirm that we will update the disclosure, as necessary, regarding any mortgage-backed securities issued of guaranteed by private entities. ***** If you require any additional information, please contact the undersigned at (212) 768-6847 or Christine Vrettos at (212) 768-6995. Very truly yours, /s/ Stephen S. Kudenholdt Prospectus
